Title: To George Washington from Colonel Samuel Blachley Webb, 22 January 1777
From: Webb, Samuel Blachley
To: Washington, George



Stratford in Connecticut Jany 22d 1777

I am sorry to inform your Excellcy that this State in their late Sessions have pass’d an Act giveing £10 (equal to 33⅓d Dollars) to each Soldier over & above what Congress have given, that shall enlist dureing the War or for three Years, this they say—they have done in order that their Eight Battallions might be full and ready to take the field very early, I wish no bad consequences might follow from this step, but I conceive it tends to depreciate the paper Currcy and debauch the Soldiery, at any rate it prevents the raiseing any Men on the footing which I am sent out on—I propose waiting on the Governor as soon as possible perhaps they may advance Me the Additional Sum they are to give to those of the Eight Battallions, if so I can go on with my Recruiting business, otherways I must lie Idle ’till I can receive your further Instructions. I beg your directions on this head by Mr Oswald who waits on you by ordr of General Knox on the same Subject. I have the Honor to be your Excellencies Most Obedt Servt

Saml B. Webb

